Case 7-20-cv-02488-PMH                   Document 37              Filed in NYSD on 06/29/2021        Page 1 of 1



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
ELAINE EISENBERG and DOUGLAS EISENBERG, :                                           20 Civ. 2488 (PMH)
                                                                                :
                                                 Plaintiffs,                   :    PROPOSED DEFAULT
                                                                                :   JUDGMENT AGAINST
                              - against -                                      :    DEFENDANT THE
                                                                                :   MANSION AT
GOLD FLOWERS DESIGN INC. and THE                                               :    LAWRENCE, LLC AND
MANSION AT LAWRENCE, LLC,                                                      :    DIRECTING INQUEST
                                                                                :   OF DAMAGES
                                                 Defendants.                   :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




         Upon reading and filing Plaintiffs motion by Order to Show Cause and supporting

papers for default judgment as against Defendant THE MANSION AT LAWRENCE,

LLC for failure to serve and file an answer or otherwise defend, and to set the matter

down for an inquest of damages, and the matter having come on and been heard, and

due deliberation had,

         Now, on motion of Stanley K. Shapiro, attorney for plaintiffs, it is

         ORDERED, that the motion for default judgment against defendant THE

MANSION AT LAWRENCE, LLC hereby is granted, and the matter shall be set down

for an inquest of damages.

DATED: New
       WhiteYork, New
             Plains,  York
                     New York

ISSUED: _______________
        July 2, 2021


                                       ______________________________________________
                                                  United
                                                Hon.     States
                                                      Philip     District Judge
                                                             M. Halpern,  U.S.D.J.
